OPINION — AG — ** NOTICE — TRUANCY — PARENTS ** (1) WHERE A PARENT OF A CHILD IS GIVEN WRITTEN NOTICE THAT SUCH CHILD IS NOT ATTENDING SCHOOL AND SUCH CHILD RETURNS TO SCHOOL FOR A FEW WEEKS AND THEN AGAIN IS UNLAWFULLY ABSENT, ANOTHER NOTICE SHOULD BE GIVEN TO THE PARENT OF THE CHILD'S UNJUSTIFIED ABSENCE, BEFORE A CRIMINAL PROSECUTION AGAINST THE PARENT IS COMMENCED; (2) THAT THE PARENT OF THE CHILD WHO IS NOT ATTENDING SCHOOL SHOULD HAVE CTAUL NOTICE OF THE CHILD ABSENCE AND AN OPPORTUNITY TO TRY TO GET THE CHILD TO RETURN TO SCHOOL BEFORE THE PARENT IS PROSECUTED FOR SUCH CHILD'S ABSENCE; AND (3) THAT THERE IS NO " PUNISHMENT OR PENALTY PROVIDED FOR A CHILD UNDER THE AGE OF SIXTEEN AND OVER THE AGE OF EIGHTEEN WHO REFUSES, WITHOUT JUSTIFIABLE OR LAWFUL REASON, TO ATTEND SCHOOL REGULARLY. " (ENFORCEMENT, SCHOOL ATTENDANCE, CRIMINAL SCHOOL, JUVENILE) CITE: 70 O.S. 10-10 [70-10-10] 70 O.S. 10-11 [70-10-11] OPINION NO. JANUARY 23, 1934 — NASH (J. H. JOHNSON)